Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or managing the coronavirus infection herein, does not reasonably provide enablement for preventing the coronavirus infection herein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The nature of the invention: The instant invention pertains to methods of preventing or treating SARS-CoV-2-like, CoV-229E-like, or CoV-OC43-like  coronavirus infection, construed broadly, read on preventing SARS-CoV-2, CoV-229E, or CoV-OC43 infection
The relative skill of those in the art: The relative skill of those in the art is those with professional education, such as those with PhD, or MD..
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment and preventing any infection caused by coronavirus which may be considered as SARS-CoV-2-like, CoV-229E-like, or CoV-OC43-like. 
  The state of the prior art
CoV-229E and CoV-OC43 are among the old and well-known pathological coronavirus that cause mild, self-limiting upper respiratory tract infections, such as common cold. SARS-CoV and MERS-CoV were recently emerged coronavirus causing severe acute respiratory syndrome (SARS). There are many speculative treatment of the infection with known anti-viral and anti-inflammatory agents, with limited success. The are no established therapeutic agents known for treating and preventing such viral infection. See, Zumla et al. (“Coronaviruses-drug discovery and therapeutic options,” Nat. Rev. Drug Discov. 2016 may; 15(5) 327-47) the abstract, pages 334-335. Zumla et al. further reveal that there are many factors that pose major challenges in the clinical development of novel anti-CoV drugs. See, Particularly, page 341, left col. the last paragraph, bridging to the right column. Zumla et al. disclose no therapeutic agent that would be effectively preventing the infection. Richardson et al. (“Baricitinib as potential treatment for 2019-nCoV acute respiratory disease”, the Lancet, February 15, 2020, Vol 395, e30) reveals that the rapid spread of CoVID-19 made it an immediate need for medicines that can help in treating/managing the viral infection. See, first paragraph. Richardson et al. teach that AAK1 inhibitors would be useful in treating/managing the  viral infection. See, the entire document.  
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing SARS-CoV-2 infection, and preventing CoV-229E, or CoV-OC43 infection (common cold) by administering a small molecule therapeutical agent, a task have never been achieved by skilled artisan. 
Based on the known teachings of the cancer treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the preventing the coronaviral infections in the instant case, including preventing common cold and CoVID-19.
Therefore, the skilled artisan would view that the prevention of viral infection herein by administering the same particular compound herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: The application provide in vitro examples for the compound (LX9211) against SARS-CoV-2, CoV-229E, or CoV-OC43. However, in the instant case, no working examples are presented in the specification as filed showing that the particular compound herein would be effective in preventing human from the viral infection. 
Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that the instant compound to be useful in preventing any coronal viral infections encompassed by the claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds for treating any possible diseases encompassed by the claims herein, with no assurance of success.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (“Baricitinib as potential treatment for 2019-nCoV acute respiratory disease”, the Lancet, February 15, 2020, Vol 395, e30) in view of Agajanian et al. (“WNT activates the AAK1 kinase to promote clathrin-mediated endocytosis of LRP and establish a negative feedback loop,” Cell Reports, 2019, Vol. 26, pp 79-93), Dorosky et al. (“AAK1 and GAK inhibitors demonstrate activity against Filoviruses” J. Immunology, May 1, 2018, 200 (1 supplement) 50.7) and Zumla et al. (“Coronaviruses-drug discovery and therapeutic options,” Nat. Rev. Drug Discov. 2016 may; 15(5) 327-47). 
Richardson et al. teach that AAK1 inhibitors would interrupt the passage of the virus into cells and also intracellular assembly of virus particles and would be useful as potential treatment for CoVID-19. See, the entire document, particularly, the Figure. 
Richardson et al. do not teach expressly the employment of the compound herein (aka. LX9211) for treating infection caused by SARS-CoV-2-like. (CoV-229E-like, or CoV-OC43-like. Note, SARS-CoV-2-like, CoV-229E-like, or CoV-OC43-like would read on SARS-CoV-2, CoV-229E andCoV-OC43 and any mutants. See, page 20-24 of the specification for definition therein).
However,  Agajanian et al. reveal that LX9211, as AAK1 inhibitor, has recently passed a phase 1 clinical trials. See, page 90. the left col. 
Dorosky et al. report that multiple unrelated virus, including EBOV, commendeer host kinase AP2-associated protein kinase-1 (AAK-1) and cylin-G-associated kinase (GAK_ during viral entry, assembly, and/or egress. This shared attribute makes AAK1 and GAK desirable broad-spectrum targets for the treatment of multiple viral infections without necessitating species identification. Dorosky et al. demonstrated that  treatment with sunitinib and erlotinib, approved anticancer drugs with anti-AAK1 or GAK activity, is effective in inhibiting replication of Ebola, Hepatitis C and Dengue (DENV) viruses in vitro. See, the entire document.
Zumla et al. teach that  CoV-229E and CoV-OC43 are among the old and well-known pathological coronavirus that cause mild, self-limiting upper respiratory tract infections, such as common cold. See, the abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use LX9211, the compound herein, as an AAK1 inhibitor for treating infection caused by SARS-CoV-2, or other pathogenic coronavirus, such as CoV-229E, and CoV-0C43. 
A person of ordinary skill in the art would have been motivated to use LX9211, the compound herein, as an AAK1 inhibitor for treating infection caused by SARS-CoV-2, or other pathogenic coronavirus, such as CoV-229E, and CoV-0C43 because LX9211 as a known AAK1 inhibitor passed phase I clinical trial (safe to be used clinically). Further, AAK1 inhibitor have been known as broad spectrum antiviral agents effective against a variety of different viruses. Thus, one of ordinary skill in the art would have a reasonable expectation that LX9211 be effective against all those known pathogenic coronaviruses, including SARS-CoV-2, CoV-229E, CoV-0C43, or the like as herein defined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627